DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received June 29, 2021.  Claims 1, 2, 6-8, 16, and 18-31 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 16, and 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Markussen et al, WO 90/09428.
Markussen et al teach a detergent additive granulate comprising 10kg of savinase granulate as an inner core coated with an outer shell comprising 1.5kg 
2,2'-Stilbenedisulfonic acid, 4,4'-bis((4-anilino-6-morpholino-s-triazin-2-yl)amino)-, disodium salt, 0.4kg titanium dioxide, and sodium sulfate (builder and salt) (page 11, example 8).  Note the optical brightener may be present in a preferred amount 4.6% (example 7), and titanium dioxide is an optional ingredient in these enzyme granulate coatings (see example 12).  It would have been obvious for one of ordinary skill in the art to use slightly less optical brightener in example 8 and withhold titanium dioxide with a reasonable expectation of forming an effective detergent granule, as Markussen et al teach lower amounts of optical brightener, and optional titanium dioxide, as preferred in their compositions. 

Claims 1, 2, 6-8, 16, and 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Keningley, US 2013/0281346, alone or in view of Schmeidel et al, US 2009/0156454.
Keningley teaches a particulate detergent with a coating comprising an inorganic salt and fluorescent agent (see abstract).  The inorganic salt is a builder such as sodium carbonate which is particularly preferred because it buffers the detergent and the coating may be up to 50% of the particle (¶34 and 35).  The reference specifically teaches that placing the fluorescer in the coating not only improves the appearance of the coating, but it also reduces the transmittance of UV light into the core of the particle, which is advantageous if there are components in the core, such as protease, that could be damaged by the radiation (¶24).  Suitable fluorescent agents include distyryl biphenyls (¶20) which may be present in amounts as high as 2% (¶19), and one or more enzymes are preferably present in the composition (¶90).  It would have been obvious for one of ordinary skill in the art to prepare a detergent granule with a protease enzyme in the core and a fluorescing agent and builder in the coating as the reference specifically teaches this as advantageous for preserving the enzyme activity and providing buffering properties.  The reference teaches one or more enzymes, and preferably the level of each enzyme is up to 0.5 wt% protein (¶90 and 91, emphasis added).  The examiner maintains therefore, the reference contemplates amounts of enzyme in excess of 0.5 wt% protein, and so this limitation is satisfied. 
With respect to claims 8 and 18, Tinopal CBS and Tinopal DMS are well-known fluorescers and are taught by the reference (¶22).
In the alternative, Schmeidel teaches enzyme granulates containing 42% enzyme (¶407, example 8), and enzymes may be present in amounts as high as 5% active protein (¶100).  Schmeidel is relied upon to demonstrate it is well-known in the art to form enzyme-containing granulates with high amounts of enzyme as may be desired by the formulator and so one of ordinary skill in the art, aware of this teaching, would find it obvious to add at least 0.5% active protein enzyme in the detergent granulates of Keningley with complete confidence of successfully forming an effective enzyme-containing detergent granule.
    
Claims 1, 2, 6-8, 16, 20, 21, 24-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ridyard, US 6,159,920 alone or in view of Schmeidel et al, US 2009/0156454.
	Ridyard teaches detergent particles with a coating comprising a fluorescent whitening agent (see abstract).  An example of such a particle is formed by adding dry ingredients including enzymes and less than 10% surfactant to a mix drum, which in itself forms particles, followed by spraying the particles with a nonionic surfactant/optical brightener mixture, followed by spraying on perfume and dusting with zeolite (col. 10, example 4, formulation Z).  It is clear from this example that the enzymes are present in the core and the brightener is present in the coating. Suitable fluorescent agents include Tinopal CBS (col. 2, line 5).  It would have been obvious for one of ordinary skill in the art to prepare a detergent granule with the above brightener as the reference specifically teaches this as a preferred brightener of the invention.
With respect to the amount of enzyme, the examiner maintains amounts of enzymes within the claimed range are not novel or unobvious to persons of skill in the art and so it would be obvious for one of ordinary skill in the art to use greater amounts of enzyme in the above example according to the needs of the formulator.  
In the alternative, Schmeidel teaches enzyme granulates containing 42% enzyme (¶407, example 8), and enzymes may be present in amounts as high as 5% active protein (¶100).  Schmeidel is relied upon to demonstrate it is well-known in the art to form enzyme-containing granulates with high amounts of enzyme as may be desired by the formulator and so one of ordinary skill in the art, aware of this teaching, would find it obvious to add at least 0.5% active protein enzyme in the detergent granulates of Ridyard with complete confidence of successfully forming an effective enzyme-containing detergent granule.

Claims 1, 2, 6-8, 16, 18, and 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al, US 2005/0054554.
Borchers et al teach lightened detergent granules containing an optical brightener and 4.2% surfactant (¶89), wherein these granules may be provided with a coating (¶96), and an optical brightener may also be present in the coating, the total fraction of optical brightener may be divided in any desired way between the core and the coating (¶59).  In addition to detergent granules, it is also possible to lighten enzyme granules, wherein the enzymes are typical enzymes, protease, lipase, etc. (¶42).  The optical brighteners are typical brighteners and include distyrylbiphenyls, and triazinylaminostilbenes (¶45).  It would have been obvious for one of ordinary skill to coat an enzyme granule with a coating containing an optical brightener as this scenario is specifically envisioned by the reference.  The amount of optical brightener in the coating is not specified, but Borchers et al inform the reader that it can be divided between the coating and the core in any desired way, and this certainly includes 0.001% to persons of skill in the art.  The amount of enzyme in the enzyme granule is not specified, but as it an enyme granule, one can assume it is the majority of the particle and so will be within the active protein range claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761